      Case 4:19-cr-00832 Document 49 Filed on 12/09/19 in TXSD Page 1 of 4




                     IN THE UNITED STATES DISTRICT
                                COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

UNITED STATES OF AMERICA                 §
                                         §
VS.                                      §
                                         §        CRIMINAL NO. H-19-CR-832-1
GERALD M. GOINES                         §
                                         §

      MOTION FOR DISCLOSURE OF EXCULPATORY EVIDENCE

TO THE HONORABLE JUDGE GEORGE HANKS:

       COMES NOW, Gerald M. Goines, Defendant, by and through his attorney of

record, and moves this Honorable Court, to order the Government to reveal to him

any evidence that is exculpatory as to him and any evidence that could lead to

evidence that is exculpatory to him.

                                             I.

       For purposes of this Motion, Defendant would submit the following would

be exculpatory:

       1. Any evidence that tends to show that the Defendant did not commit the

       acts alleged in the indictment.

       2. Any evidence that tends to show that the Defendant committed the

       acts alleged in the indictment in some manner other than in the

       manner alleged.
     Case 4:19-cr-00832 Document 49 Filed on 12/09/19 in TXSD Page 2 of 4




      3. Any evidence that would be in conflict or contradictory with the

      evidence the Government intends to introduce.

      4. Any inconsistent statements made any time, by any government

      witness, informant or agent, concerning the involvement of this

      Defendant or any of the defendants in the acts alleged in the

      indictment.

      5. Any physical evidence that is inconsistent with the Defendant’s guilt.

      6. Any evidence that could be used to impeach the Government’s

      witnesses in this case.

      7. Any evidence that may tend to show that the Defendant did not have

      the intent to commit the crimes.

      8. Any evidence that the Defendant relies upon others in determining the

      legality of his acts.

      9. Any other evidence that is in any way exculpatory to the defendant or

      in any way could raise a reasonable doubt as to his guilt.

                                         II.

      Defendant would request that the Government’s attorneys be ordered to

examine their files and to question the Government’s agents, informants or other

persons working with the Government in this case, as to their knowledge of any such

evidence or materials. Defendant would further request that he be allowed to
     Case 4:19-cr-00832 Document 49 Filed on 12/09/19 in TXSD Page 3 of 4




question the Government’s attorney and the Government’s agents concerning their

knowledge of exculpatory evidence and diligence in attempting to locate such

evidence.

      WEREFORE PREMISES CONSIDERED, Defendant respectfully prays

this Motion be granted.

                                    Respectfully submitted,


                                    /s/ Nicole DeBorde
                                    NICOLE DEBORDE
                                    Federal ID No. 16839
                                    TBA No. 00787344
                                    3515 Fannin Street
                                    Houston, Texas 77004
                                    Telephone: (713) 526-6300
                                    Facsimile: (713) 808-9444

                                    Attorney for Defendant,
                                    GERALD M. GOINES
      Case 4:19-cr-00832 Document 49 Filed on 12/09/19 in TXSD Page 4 of 4




                            CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing Motion

has    been     delivered     to    AUSA      Alamdar      Hamdani       via    email

(Alamdar.Hamdani@usdoj.gov) on this the 9th day of December 2019.


                                       /s/ Nicole DeBorde
                                       NICOLE DEBORDE




                      CERTIFICATE OF CONFERENCE

       On December 4, 2019 counsel for Defendant conferred with AUSA Alamdar

Hamdani and he indicated he was opposed because he believed the motion was not

necessary as he indicated he will honor his obligations to turn over this type of

evidence to the defense.



                                       /s/ Nicole DeBorde
                                       NICOLE DEBORDE
